                            UNITED STATES DISTRICT COURT
                                    District of Maine


 NICHOLAS A. GLADU,                           )
                                              )
             Plaintiff                        )
                                              )
 v.                                           )     No. 1:18-cv-00268-GZS
                                              )
 MAINE DEPARTMENT OF,                         )
 CORRECTIONS, et al.                          )
                                              )
             Defendants                       )

                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on October 24, 2019, his

Recommended Decision (ECF No. 51). Plaintiff filed his Objection to the Recommended Decision

(ECF No. 52) October 21, 1019. Defendants filed their Response to Plaintiff’s Objection to the

Recommended Decision (ECF No. 54) on October 24, 2019.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
                is hereby AFFIRMED.

       2..      It is hereby ORDERED that Defendants’ Motion for Summary Judgment (ECF
                No. 27) is hereby GRANTED.
       3.     Plaintiff’s Motion for Leave to Investigate Material Representation (ECF No. 53)
              is DENIED.

                                                  /s/George Z. Singal_____________
                                                  U.S. District Judge
Dated this 18th day of November, 2019.
